Citation Nr: 1141149	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  98-03 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for right atrial enlargement.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to April 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) which denied the Veteran's claim for service connection for right atrial enlargement.  This case has been before the Board on several previous occasions, most recently in September 2009, and has been remanded for additional development of the record and/or to ensure due process.  The case is again before the Board for appellate consideration.

The Board notes that claims for service connection for hypertension and a disability manifested by headaches were adjudicated in the September 2009 Board determination.  Accordingly, this decision is limited to the issue set forth on the preceding page.


FINDING OF FACT

Right atrial enlargement has not been demonstrated following service.


CONCLUSION OF LAW

Right atrial enlargement was not incurred in or aggravated by active service.  38 C.F.R. §§ 1110, 1131, 5107 (West 2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In May and October 2003 letters, the RO provided notice to the Veteran regarding what information and evidence are needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  By letter dated July 2007, the RO advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.  The Board acknowledges that this letter did not specifically address the current claim.  However, the Board finds the Veteran has not been prejudiced by this.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, VA medical records, the reports of VA examinations, and the Veteran's testimony at a hearing before the undersigned.  

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate this claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing testimony.  Thus, she has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

The evidence supporting the Veteran's claim includes her statements and some of the medical findings of record.  An electrocardiogram at a VA facility in December 1997 was interpreted as revealing right atrial enlargement.  During a VA examination of the heart in October 2003, it was indicated the Veteran had been told she had right atrial enlargement.  

The evidence against the Veteran's claim includes the service treatment records and the post-service medical evidence.  The available service treatment records are negative for complaints or findings pertaining to right atrial enlargement.  

On VA examination in August 1994, an examination revealed heart tones were normal.  There was regular rate and rhythm without murmurs, rubs or gallops.  

VA outpatient treatment records disclose that an electrocardiogram in April 1995 was normal.  

On the October 2000 VA examination, the examiner noted the Veteran had no history of cardiac disease.  She noted electrocardiograms in October 1999 and on the present examination were normal.  In addition, the examiner stated an echocardiogram in April 1999 was normal.  

The Veteran was afforded a VA examination of the heart in October 2003.  It was reported the Veteran was not having heart symptoms.  She had no angina and had never been in congestive heart failure.  It was also stated the Veteran had never been told of cardiomegaly, and she denied palpitations or paroxysmal nocturnal dyspnea.  It was noted an echocardiogram was ordered to see if the Veteran had right atrial enlargement.  The examiner stated that from a clinical standpoint, the Veteran did not have symptomatic heart disease.  

An echocardiogram performed in November 2003 revealed normal right atrial dimension.

An electrocardiogram in April 2006 revealed sinus bradycardia, but no acute changes.  

An echocardiogram at a VA clinic in May 2008 revealed normal right atrial dimensions.  

Following a VA examination of the heart in August 2008, the examiner commented the Veteran had essential hypertension, but there was no evidence of any cardiovascular complications.

The Board acknowledges right atrial enlargement was interpreted on an electrocardiogram in December 1997.  However, all subsequent tests, including the most recent echocardiogram in May 2008, fail to document the Veteran has right atrial enlargement.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

During the hearing before the undersigned, the Veteran asserted her right atrial enlargement might be related to her service in the Persian Gulf.  The only probative evidence supporting the Veteran's claim consists of her own statements.  While she is competent to report her symptoms, the Veteran is not competent to render a diagnosis.  See Jandreau v. Nicholson,  492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Inasmuch as the most probative evidence fails to establish the Veteran currently has right atrial enlargement, the preponderance of the evidence is against the claim and service connection is denied.  

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for right atrial enlargement is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


